 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   HENDRIK BLOCK,                                       Case No. 1:19-cv-00969-AWI-SAB

10                   Plaintiff,                           ORDER RE STIPULATION FOR
                                                          EXTENSION OF TIME FOR DEFENDANTS
11           v.                                           TO RESPOND TO COMPLAINT AND
                                                          CONTINUING SCHEDULING
12   MERCED FOOD CENTER, et al.,                          CONFERENCE

13                   Defendants.                          (ECF No. 13)

14

15          On September 26, 2019, the parties filed a stipulation requesting an extension of time for

16 Defendants to file a responsive pleading and a continuance of the scheduling conference to allow

17 for a third-party inspection of the subject property and settlement negotiations. (ECF No. 13.)

18          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

19          1.      Defendants shall file a responsive pleading on or before November 26, 2019;

20          2.      The December 18, 2019 scheduling conference is continued to March 10, 2020, at

21                  10:30 a.m. in Courtroom 9; and

22          3.      The parties shall file a joint scheduling report seven days prior to the continued

23                  scheduling conference.

24
     IT IS SO ORDERED.
25

26 Dated:        September 27, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
